PER CURIAM.
We find no error in a circuit judge committing a juvenile found to be delinquent to the Department of Health and Rehabilitative Services and recommending that the juvenile be detained for a period of five (5) years, credit to be given for time served as a result of a sentence as a youthful offender upon a plea as an adult to two (2) indictments for incidents unrelated to the juvenile proceedings. This is so even though the commitment to HRS will not take place until the juvenile is released from the sentence as a youthful offender.
Affirmed.